UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6622


THOMAS EBRON,

                    Plaintiff - Appellant,

             v.

KAREN D. BROWN, Chair, VA. Parole Board; VIRGINIA PAROLE BOARD,
Members,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:16-cv-00720-REP-RCY)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas Ebron, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Ebron appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)

(2012). Ebron claims that the Virginia Parole Board violated his due process rights in

denying him discretionary parole by not permitting him to review his file, failing to

consider certain factors, and violating certain notice and review procedures. We have

reviewed the record and find no reversible error.

       The parole board complied with the due process requirement of providing Ebron

with a statement of reasons for the parole denial, Burnette v. Fahey, 687 F.3d 171, 181

(4th Cir. 2012), and Ebron does not have a protected liberty interest in the parole

procedures themselves, Hill v. Jackson, 64 F.3d 163, 170 (4th Cir. 1995). While Ebron

complains that the district court failed to give notice before dismissing his complaint, the

district court was not required to do so under the Prison Litigation Reform Act. See 28

U.S.C. §§ 1915(e)(2), 1915A(a), (b) (2012). Accordingly, we affirm the district court’s

order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2